Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10558612 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of ‘612 teaches all the elements of instant claims 1-20.
US 10558612 B1
Instant 







    1. One or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for 

exporting and purging files from a relational database, the method comprising: 

identifying the relational database files to be purged from a first server; 

converting said relational database files into operating system files; 

exporting said converted files in a batch via a network using file transfer protocol (ftp) to a remote server in a cloud computing network; 

and purging said relational database files from the first server. 

    2. The media of claim 1, wherein the relational database is a cache database. 

    3. The media of claim 1, wherein the relational database files are electronic pharmacy records. 

    4. The media of claim 1, wherein the relational database files are electronic medical records. 

    5. The media of claim 1, wherein operating system files comprise on or more of extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files. 

    6. The media of claim 1, wherein operating system files comprises extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files. 

    7. One or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for creating a relational database in a cloud computing network from importing operating system files, the method comprising: 


installing a routine on a remote hosted server to import operating system files from a first server via a network and create a relational database with said operating system files; 
beginning a terminal emulator for the relational database; executing said routine to import said operating system files; 
and executing said routine to create the relational database on the remote hosted server using said operating system files. 

    8. The media of claim 7, wherein the relational database is a cache database. 

    9. The media of claim 7, wherein the relational database files are electronic pharmacy records. 

    10. The media of claim 7, wherein the relational database files are electronic medical records. 

    11. The media of claim 7, wherein operating system files comprise on or more of extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files. 

    12. The media of claim 7, wherein operating system files comprises extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files. 

    13. One or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for purging files from a relational database and creating a relational database from said purged files on a remote server, the method comprising: 
identifying the relational database files to be purged from a first server; converting said relational database files into operating system files; exporting said converted files in a batch via a network using file transfer protocol (ftp) to a remote server in a cloud computing network; purging said relational database files from the first server; installing a routine on the remote hosted server to import operating system files from a first server via a network and create a relational database with said operating system files; beginning a terminal emulator for the relational database; executing said routine to import said operating system files; and executing said routine to create the relational database on the remote hosted server using said operating system files. 




    14. The media of claim 13, wherein the relational database is a cache database. 

    15. The media of claim 13, wherein the relational database files are electronic pharmacy records. 

    16. The media of claim 13, wherein the relational database files are electronic medical records. 

    17. The media of claim 13, wherein operating system files comprise on or more of extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files. 

    18. The media of claim 13, wherein operating system files comprises extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files. 

    19. The media of claim 18, further comprising: creating Structured Query Language files from the relational database on the remote hosted server using said operating system files; and creating structured query language files from files not purged from the first server. 

    20. The media of claim 19, further comprising: running reports on the structure query language files from both the remote hosted server and the first server.


exporting and purging files from a relational database comprising:
 

one or more computing devices;
one or more computer storage media having computer-usable instructions that, when used by the one or more computing devices, cause the one or more computing devices to: 






identify relational database files to be purged from a first server; 


convert said relational database files into operating system files; 


export said converted files in a batch via a network using file transfer protocol (ftp) to a remote server in a cloud computing network; 

and purge said relational database files from the first server.

2. The computing system of claim 1, wherein the relational database is a cache database.

3. The computing system of claim 1, wherein the files in the relational database are electronic pharmacy records.

4. The computing system of claim 1, wherein the relational database files are electronic medical records.

5. The computing system of claim I, wherein operating system files comprise one or more of extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files.

6. The computing system of claim 1, wherein operating system files comprises extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files.






7. A computer implemented method for creating a relational database in a cloud computing network from importing operating system files. the method comprising: 

installing a routine on a remote hosted server to import operating system files from a first server via a network and create a relational database with said operating system files; 
beginning a terminal emulator for the relational database; executing said routine to import said operating system files; 
and executing said routine to create the relational database on the remote hosted server using said operating system files.

8. The method of claim 7, wherein the relational database is a cache database.

9. The method of claim 7, wherein the relational database files are electronic pharmacy records.

10. The method of claim 7, wherein the relational database files are electronic medical records.

11. The method of claim 7, wherein operating system files comprise one or more of extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files.

12. The method of claim 7, wherein operating system files comprises extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files.






13. A computer implemented method for purging files from a relational database and creating a relational database from said purged files on a remote server, the method comprising: 
identifying the relational database files to be purged from a first server; converting said relational database files into operating system files; exporting said converted files in a batch via a network using file transfer protocol (ftp) to a remote server in a cloud computing network; purging said relational database files from the first server; installing a routine on the remote hosted server to import operating system files from a first server via a network and create a relational database with said operating system files; beginning a terminal emulator for the relational database; executing said routine to import said operating system files; and executing said routine to create the relational database on the remote hosted server using said operating system files.




14. The method of claim 13, wherein the relational database is a cache database.

15. The method of claim 13, wherein the relational database files are electronic pharmacy records.

16. The method of claim 13, wherein the relational database files are electronic medical records.

17. The method of claim 13, wherein operating system files comprise one or more of extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files.

18. The method of claim 13, wherein operating system files comprises extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files.

19. The method of claim 18, further comprising: creating Structured Query Language files from the relational database on the remote hosted server using said operating system files; and creating structured query language files from files not purged from the first server.

20. The method of claim 19, further comprising: running reports on the structure query language files from both the remote hosted server and the first server.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 20180260458 A1 in view of Eastwick US 6,052,685. 
With respect to claim 7, Huang teaches “7. A computer implemented method for creating a relational database in a cloud computing network from importing operating system files the method comprising: installing a routine on a remote hosted server to import operating system files from a first server via a network and create a relational database with said operating system files” ” in Fig. 2b item 26 and item 22 and para. 0133;
 “executing said routine to import said operating system files” in the title, abstract, and Fig. 2b item 26 and item 22 and para. 0133 and para. 0163; 
“executing said routine to create the relational database on the remote hosted server using said operating system files” in the title, abstract, and Fig. 2b item 26 and item 22 and para. 0133 and para. 0163.
It appears Huang fails to explicitly teach “beginning a terminal emulator for the relational database.” 
However, Eastwick (US 6,052,685) teaches “beginning terminal emulator for relational database” in the abstract and col. 4:17-31. 
	Eastwick and Huang are analogous art because they are from the same field of endeavor of Applicant’s claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the 
With respect to claim 8, it appears Eastwick and Huang fail to explicitly teach “a cache database.” 
However, Examiner takes official notice that a cache database was well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the database in Huang et al. to include “wherein the relational database is a cache database.”  The motivation would have been to quickly access and retrieve data when compared to normal disk I/O (i.e. speed). 
With respect to claim 9, it appears Eastwick and Huang fail to explicitly teach “electronic pharmacy records.” 
However, Examiner takes official notice that “electronic pharmacy records” were well known in the art before the effective filing date of the invention.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the files in Huang et al. to include “electronic pharmacy records.”  The motivation would have been to quickly locate and return pharmacological records for a patient in comparison to paper files. 
With respect to claim 10, it appears Eastwick and Huang fail to explicitly teach “electronic medical records.” 

It would have been obvious to one skilled in before the effective filing date of the invention to modify the files in Huang et al. to include electronic medical records.”  The motivation would have been to quickly locate and return medical information in comparison to paper files. 
With respect to claim 11, it appears Eastwick and Huang fail to explicitly teach “one or more of extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files” 
However, Examiner takes official notice that “extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files” were well known in the art before the effective filing date of the invention.  
It would have been obvious to one skilled in before the effective filing date of the invention to modify the in Huang et al. to include “one or more of extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files.” 
The motivation would have been to provide the ability a user to quickly customize data fields without the need of learning a computer programming language (ease of use). 
With respect to claim 12, it appears Eastwick and Huang fail to explicitly teach 12. The method of claim 7, wherein operating system files comprises extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files 
However, Examiner takes official notice that “extensible markup files (xml), extended metadata (xcd) files and unformatted text (txt) files” were well known in the art before the effective filing date of the invention.  

The motivation would have been to provide the ability a user to quickly customize data fields without the need of learning a computer programming language (ease of use). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159